Title: The Levée, [before 6 November 1784]
From: Franklin, Benjamin
To: 


				
					
						[before November 6, 1784]
					
				
				
					THE LEVÉE.
					In the first chapter of Job we have an account of a transaction said to have arisen in the court, or at the levée, of the best of all possible princes, or of governments by a single person, viz. that of God himself.
					At this levée, in which the sons of God were assembled, Satan also appeared.
					It is probable the writer of that ancient book took his idea of this levée from those of the eastern monarchs of the age he lived in.
					It is to this day usual at the levées of princes, to have persons assembled who are enemies to each other, who seek to obtain favor by whispering calumny and detraction, and thereby ruining those that distinguish themselves by their virtue and merit. And kings frequently ask a familiar question or two, of every one in the circle, merely to show their benignity. These circumstances are particularly exemplified in this relation.
					If a modern king, for instance, finds a person in the circle who has not lately been there, he naturally asks him how he has passed his time since he last had the pleasure of seeing him? the gentleman perhaps replies that he has been in the country to view his estates, and visit some friends. Thus Satan being asked whence he cometh? answers, “From going to and fro in the earth, and walking up and down in it.” And being further

asked, whether he had considered the uprightness and fidelity of the prince’s servant Job, he immediately displays all the malignance of the designing courtier, by answering with another question: “Doth Job serve God for nought? Hast thou not given him immense wealth, and protected him in the possession of it? Deprive him of that, and he will curse thee to thy face.” In modern phrase, Take away his places and his pensions, and your Majesty will soon find him in the opposition.
					This whisper against Job had its effect. He was delivered into the power of his adversary, who deprived him of his fortune, destroyed his family, and completely ruined him.
					The book of Job is called by divines a sacred poem, and with the rest of the Holy Scriptures, is understood to be written for our instruction.
					What then is the instruction to be gathered from this supposed transaction?
					Trust not a single person with the government of your state. For if the Deity himself, being the monarch, may for a time give way to calumny, and suffer it to operate the destruction of the best of subjects; what mischief may you not expect from such power in a mere man, though the best of men, from whom the truth is often industriously hidden, and to whom falsehood is often presented in its place, by artful, interested, and malicious courtiers?
					And be cautious in trusting him even with limited powers, lest sooner or later he sap and destroy those limits, and render himself absolute.
					For by the disposal of places, he attaches to himself all the placeholders, with their numerous connexions, and also all the expecters and hopers of places, which will form a strong party in promoting his views. By various political engagements for the interest of neigboring states or princes, he procures their aid in establishing his own personal power. So that, through the hopes of emolument in one part of his subjects, and the fear of his resentment in the other, all opposition falls before him.
				
			